Case 20-34879 Document 88-6 Filed in TXSB on 10/29/20 Page 1 of 5




             EXHIBIT F
Case 20-34879 Document 88-6 Filed in TXSB on 10/29/20 Page 2 of 5



                                                                      Pgs-4

                                                                      STBNX




                                           BOOMERANG_10/30/20 HRG. EX._000048
Case 20-34879 Document 88-6 Filed in TXSB on 10/29/20 Page 3 of 5




                                           BOOMERANG_10/30/20 HRG. EX._000049
Case 20-34879 Document 88-6 Filed in TXSB on 10/29/20 Page 4 of 5




                                           BOOMERANG_10/30/20 HRG. EX._000050
Case 20-34879 Document 88-6 Filed in TXSB on 10/29/20 Page 5 of 5




                                           BOOMERANG_10/30/20 HRG. EX._000051
